UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2009



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CONNELL SPAIN,

                                                           Defendant,

          and


CONNELL SPAIN, SR.,

                                                           Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-82-60-N)


Submitted:   February 11, 1999          Decided:    February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Connell Spain, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Connell Spain, Sr., appeals the district court’s denying his

request for court records pursuant to the Freedom of Information

Act, 5 U.S.C. § 552 (1994).   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See United

States v. Spain, No. CR-82-60-N (E.D. Va. June 19, 1998).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                2